Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Drawings


**	The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Applicant introduces protection control unit and sensing unit in applicant's para. 14 and never assigns a corresponding numeral in the drawings Therefore, the claim 1, “protection control unit” and the “sensing unit” are clearly shown in the drawings. These features must be clearly shown and pointed out or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended " If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet" pursuant to 37 CFR 1 121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification

** 	The title of the invention is not descriptive. A new title is required that is clearly
indicative of the invention to which the claims are directed.

**	There appears to be a typographical error in para. 14.  The recitation on line 2 of “dispose don the temperature” is confusing.  An examination on the merits, as best understood, is discussed below.  Correction is required. 


Double Patenting
This application was compared to U.S. Application No. 16931390.  Though the cases are using much of the same language they differ because this application claims a temperature protection control unit and 16931390 claims a short-circuit protection control unit.  This application is concerned when the internal temperature of the battery assembly is over 75 degrees Celsius and 16931390 is not.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




**	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson et al. (U.S. Publication No.  20200000146; herein referred to as AA or Anderson.

Claim 1. AA shows an electronic cigarette 100 (fig. 1) that has an atomization assembly 52 (figure 1) and a battery assembly (508, 510 and 512; fig. 1E; para. 224); the battery assembly comprising a temperature protection control unit (applicant introduces protection control unit in applicant's para. 14 and never assigns a corresponding numeral in the drawings in the same manner that Anderson discloses the thermal protection feature in para. 311 and never assigns a corresponding numeral); the temperature protection control unit has a control panel (applicant’s control plan is introduced in applicant's para. 14 and is labeled as numeral 22 in applicant's fig. 3 and is seen to be equivalent to a printed circuit board; Para. 46 of Anderson refers to the primary circuit board 512 (fig. 1E) on the last line of para. 46 as a printed circuit board and para. 311 teaches the primary PCBA is 512 and 512A is a secondary circuitry board or pod interface); the control panel has a temperature protection sensing unit configured to detect (please see thermo-protection feature detects in para. 46) an internal temperature (there is no structure claimed that prevents Anderson from functioning in the same manner) of the battery assembly (please see the last few lines of para. 311 of Anderson teaching that the thermo-protection features may limit or prevent the power source 508 from charging or discharging, such as when the thermo-protection features detect that the power source 508 has a temperature that is higher than or equal to an upper threshold and/or lower than or equal to a lower threshold)  and configured to (all the recitations that follows this functional language is not seen to be structure and Anderson only has to be able to function in the same manner to anticipate the functional recitation).  Anderson is seen to be able to transmit a signal (there is no structure seen to be claimed that would prevent Anderson from functioning in the same manner) with regard to the internal temperature to the control panel 512; when the internal temperature of the battery assembly is over 750C (there is no structure seen to be claimed that would prevent Anderson from functioning in the same manner) the control panel 512 stops working (please see para. 311 teaching that it prevents the power source 508 from … discharging) and the atomization assembly is unable to work (seen to function the same way).  

Claim 2. AA show the temperature protection control unit has a spring contact 62 (fig. 2B and 2C) and a battery 508 (please see power source 508 in para. 311); an output end of the battery (not labeled, but please see fig. 1E, 19A, 23A, 24A and 24B; please see recitation of this configuration allows the primary PCBA 512 to remotely control the supply of power from the power source 508 to the receptacle contacts 662 via the secondary PCBA 512A in para. 311) of the battery 508 (figures 1E) is electrically connected to an input end (not labeled but near the vertical arrow in fig. 23A) of the control panel 512 (fig. 1E, 9J, 22, 23A-24B); an output end 512A (figure 1E and 9J; para. 239) of the control panel 512 (figure 1E) is connected to the spring contact 62 to supply power for the atomization assembly (para. 239; please also see recitation of this configuration allows the primary PCBA 512 to remotely control the supply of power from the power source 508 to the receptacle contacts 662 via the secondary PCBA 512A in para. 311); and the spring contact 62 is connected to an input end of the atomization assembly (please see para. 239 teaching electrically couple with the vaporizer cartridge 52 (equivalent to the claimed atomization assembly of claim 1 (line 2)).  Please also see fig. 2G, 8C, 9E, 9F, 9I and 9J of Anderson showing tail 124 of spring contact 62 and output end 512A in fig. 9J.






Conclusion

        The prior art listed on PTO form 892 that is made of record and not relied upon is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant’s claimed invention.  Halliday et al. (U.S. Publication No.  20220142258)  teaches in para. 53 that a device in which a temperature sensor is used to determine a temperature of the battery. This solution provides advantages over devices in which the battery comprises a temperature sensor. For example, the battery may comprise a Protection Circuit Module (PCM) which can automatically sense the temperature of the battery. Batteries with PCMs can be larger, or longer in length, which results in a larger or longer device. The use of an external temperature sensor allows the device to be made smaller.  Qui et al. (U.S. Publication No.  20200221780) teaches (abstract) an overheat protection circuit.  
           Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Harvey whose telephone number is 571-272-2007.  The examiner can normally be reached from 7:00 A.M. to 3:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached at 571-272-2078.
        Applicant is encouraged to send correspondence through the USPTO fax number 571-273-8300.

The USPTO is retiring Public PAIR, effective July 31, 2022. Public PAIR functionality has been fully incorporated into  Patent Center for electronic filing and management of patent applications in a single unified interface. 

/James Harvey/
James Harvey
Primary Examiner 
August 13, 2022